Citation Nr: 1418828	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  11-14 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Veteran and Dr. M.K.


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel
INTRODUCTION

The Veteran served on active duty from May 1980 to April 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which reopened and denied the Veteran's claim.

In June 2012, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's VA claims file.

Although the RO reopened the Veteran's claim, the question of whether new and material evidence has been received is one that must be addressed by the Board, notwithstanding a decision favorable to the Veteran that may have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim, making RO determination in that regard irrelevant); see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (the Board has a jurisdictional responsibility to consider whether it was proper for the RO to reopen a previously denied claim).  As such, the Board will first consider whether new and material evidence has been received sufficient to reopen the claim.

As will be discussed below, the claim on appeal is being reopened herein and the underlying issue of entitlement to service connection for PTSD is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed April 2008 rating decision, the RO denied service connection for PTSD.
2.  Additional evidence received since the April 2008 rating decision, and considered with the record as a whole, is neither cumulative nor redundant as to the issue of entitlement to service connection for PTSD, and it raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 2008 rating decision, which denied service connection for PTSD, is final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  The evidence received since the April 2008 rating decision is new and material as to the issue of service connection for PTSD, and that claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

By an April 2008 decision, the RO denied the Veteran's claim of service connection for PTSD because the evidence did not show that the Veteran was currently diagnosed with PTSD that was attributable directly to her military service.  Notice of the denial was sent to the Veteran in April 2008.  The Veteran did not appeal that denial, and it consequently became final.  38 U.S.C.A. § 7015 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2013).

Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim that has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 20.1100, 20.1105.

Where service connection for a disability has been denied in a final decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  See Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

For applications filed after August 29, 2001, as was the application to reopen the claim in this case, new evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2013).

In order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

Here, the relevant evidence of record at the time of the April 2008 rating decision consisted of the service treatment records (STRs), service personnel records, VA and private treatment records, and the Veteran's May 2007 claim.  The STRs were absent any diagnosis of or treatment for a psychological disability.

Relevant evidence received since the April 2008 denial includes a February 2011 VA (QTC) examination report, in which the examiner determined that the Veteran did not meet the DSM-IV criteria for PTSD.  Additionally, in VA treatment records dated September 2009, the Veteran's treating psychologist determined that the Veteran was sexually assaulted while in service; the treatment provider then stated that the Veteran "is 100% permanently and totally disabled due directly to her sexual trauma which precipitated a chronic stress reaction, a related major depression and a long history of substance abuse."

In support of her claim, the Veteran also submitted an August 2009 letter from her treating psychologist, Dr. M.J.K., and Ms. C.L., L.C.S.W., who provided a joint letter confirming that the Veteran suffers from PTSD as a result of a military sexual trauma.

The Board observes that although the newly added February 2011 VA examination report is new, it is unfavorable to the PTSD claim and thus does not provide a basis for reopening.  See Villalobos v. Principi, 3 Vet. App. 450 (1992) (evidence that is unfavorable to a claimant is not new and material).  Nevertheless, the September 2009 and August 2009 opinions are "new," as they were not of record at the time of the last final denial and are also "material" because they suggest a nexus between the Veteran's PTSD and her claimed military sexual trauma.  As a result, the Board finds that the newly added evidence, which is presumed credible, see Justus, supra, constitutes new and material evidence.  Accordingly, the claim of service connection for PTSD is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence sufficient to reopen a claim for service connection for PTSD has been received; to this limited extent, the appeal is granted.


REMAND

For the reasons expressed below, the Board finds that the underlying claim of entitlement to service connection for PTSD must be remanded for further development.

Here, the Veteran asserts entitlement to service connection for PTSD based upon military sexual trauma.  Specifically, she contends that she was repeatedly sexually harassed during her military service and was sexually assaulted by a fellow soldier in October 1981.  See the Veteran's stressor statement dated July 2007.  She stated that she became pregnant as a result of this rape and was therefore medically discharged from military service.  Id.

With respect to the pending claim, the Board initially notes that the applicable regulation provides additional instruction in regard to claims involving service connection for PTSD due to personal assault.  See 38 C.F.R. § 3.304(f)(5) (2013).  While this claim was pending, 38 C.F.R. § 3.304(f) was amended in July 2010 to add a subsection to the regulation in regard to the evidentiary standard for establishing the required in-service stressor for claims involving a veteran's fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39,843-39,852 (July 13, 2010).  A correction was published to establish the effective date of the amendment as of July 13, 2010.  See 75 Fed. Reg. 41,092 (July 15, 2010).  The change in regulation did add a new subsection 38 C.F.R. § 3.304(f)(3) and required the renumbering of the existing subsections.  Thus, the applicable subsection relating to personal assault was renumbered as 38 C.F.R. § 3.304(f)(5).  No substantive change was made to the pertinent regulation relating to personal assault cases.

In this matter, the Board has reviewed the evidence of record and notes that the Veteran's treating psychologist diagnosed her with PTSD secondary to military sexual trauma.  See, e.g., the letter from Dr. M.J.K. dated August 2009; see also the June 2012 Board hearing transcript.  The Board also recognizes the Court's holding in Kowalski v. Nicholson, 19 Vet. App. 171 (2005) finding that the Board may not reject a favorable medical opinion solely on the rationale it was predicated on a history as recounted by the Veteran, unless the Board determines this recounted history is not credible.  See Kowalski, supra; see also Coburn v. Nicholson, 19 Vet. App. 427 (2006).

In contrast, the Veteran was also afforded a VA (QTC) examination in February 2011 at which time the examiner determined that "[t]here is so much inconsistency in the self-report to this evaluation and the self-report for her past evaluations that it does not appear that her problems are related to her reported assault."  To this end, the examiner identified what she determined to be multiple inconsistencies in the Veteran's personal history including her long reported history of drug abuse detailed in a March 2006 psychiatric examination for Social Security Administration (SSA) benefits, which the examiner stated that the Veteran was now denying.

The Board additionally notes that the Veteran's now detailed report of the October 1981 sexual assault is inconsistent with a prior description of the event.  Specifically, as documented in the June 2007 VA mental health note, the Veteran reported that after drinking with other soldiers in her unit in 1981, "she remembers passing out, when she woke up she was in bed with a male . . . She reports she is unclear whether she was assaulted or not."  See the VA treatment record dated June 2007.

Accordingly, given the conflicting medical evidence of record, the Board concludes that a new VA examination is necessary to address whether the Veteran suffers from PTSD that is due to military sexual trauma.  See Charles v. Principi, 16 Vet. App. 270 (2002); see also 38 C.F.R. § 3.159(c)(4) (2013) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim); see also Colvin v. Derwinski, 1 Vet. App. 191 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  A remand for a new VA examination should therefore be accomplished in order to address this outstanding question with respect to the Veteran's claimed PTSD.  To this end, the Veteran and her representative have requested that the Veteran be scheduled for a VA examination at a VA medical center.  See the June 2012 Board hearing transcript, pgs. 6-7.  This should also be accomplished.

Additionally, review of the record reflects ongoing VA medical treatment.  Thus, on remand, any previously unobtained ongoing relevant medical records should be procured and associated with the Veteran's claims file.  38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate releases where necessary, procure any records of outstanding treatment and/or evaluation that the Veteran has recently received.  The Board is particularly interested in VA treatment records dating from September 2009.  All such available documents should be associated with the claims file.

2. After the above-referenced development has been completed, schedule the Veteran for a VA psychiatric examination, preferably by an examiner who has not previously examined the Veteran in connection with the current appeal, at the nearest available VA medical center to determine the nature and etiology of her claimed PTSD.  The claims file must be made available to the examiner for review in connection with the examination.  All pertinent testing deemed necessary should be accomplished, and the results of any such studies should be included in the examination report.

The examiner should identify each psychiatric disorder experienced by the Veteran.  The examiner should either diagnose or rule out PTSD.  

For each psychiatric disability present, the examiner should indicate whether it is at least as likely as not (50 percent or greater probability) that it had its clinical onset in service or is otherwise related to the Veteran's military service, including the claimed military sexual trauma.  In rendering his/her opinion, the examiner should address the diagnosis of PTSD due to military sexual trauma, which has been rendered by the Veteran's VA treatment provider.  The examiner should also address the inconsistencies in the Veteran's personal history as identified by the February 2011 VA examiner.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. 

3. Thereafter, readjudicate the claim on appeal.  If the benefit sought remains denied, the Veteran and her representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action 



must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


